BETTS, District Judge.
The above vessel and cargo were captured by the United States ship-of-war New London, in November, 1862, in Mississippi Sound, off Biloxi. The schooner was loaded with lumber, and was directing her course towards the Mississippi passes. It appears, from the papers found on board of her, that she was enrolled and licensed at the port of Pensacola under the authority of the Confederate States, as owner by residents on Florida, thus being enemy property. On her arrest she was, under the directions of the United States naval officer in command, taken to Ship Island, and the vessel and cargo were there appraised, — the vessel at $700, and the cargo of lumber, being 42,000 feet, at $25 per thousand feet, and the vessel and cargo were, at that valuation, appropriated to the military use of the United States. On the libel filed May 19, 1862, in this court, and the return of sendee and notice of the attachment and monition issued therein, and on public proclamation on such return made, no appearance being entered for the vessel or the cargo, judgment by default is rendered on motion of the United States attorney, condemning the vessel and cargo to be forfeited, and that the sums so appraised as the value thereof be paid into the registry of the court in satisfaction of said decree and forfeiture.